 



Exhibit 10.6

AMENDMENT NO. 5
TO
BURLINGTON RESOURCES INC.
SUPPLEMENTAL BENEFITS PLAN

The Burlington Resources Inc. Supplemental Benefits Plan is hereby amended as
follows:

The second sentence of Section 4.5 is amended to read as follows:

“Such interest shall be credited to the Memorandum Account as of such valuation
dates as shall be established by the Management Committee.”

Section 4.5 is amended by adding the following sentence at the end thereof:

“The Management Committee shall determine, in its sole discretion, the valuation
dates for valuing each Participant’s Account(s).”

Section 4.8 is amended to read as follows:

“4.8 Time and Manner of Payments. Upon a Participant’s Termination (and with
respect to a Participant’s RSP benefit, upon his or her Permanent Disability),
the Company shall pay to such Participant (or to his or her Surviving Spouse or
Beneficiary in case of the Participant’s death) an amount in cash equal to
(i) the present value of the Participant’s accrued supplemental pension benefits
under Section 4.1 and/or (ii) the balance then credited to his or her Memorandum
Account under Section 4.2 as follows:



(a)   a lump sum payment; or   (b)   in 5 consecutive substantially equal annual
installments; or   (c)   in 10 consecutive substantially equal annual
installments;

whichever form of payment has been elected by the Participant with respect to
such benefit. Payment of benefits shall commence or be made in the month
following the month in which the Participant’s Termination or Permanent
Disability date occurs, whichever is applicable. In the case of distribution to
a Participant in installments, payment will be made on a pro rata basis from
each of the Participant’s Accounts. The payment of any other supplemental
benefits pursuant to an employment contract under Section 4.3 shall be made as
provided in the employment contract.”

          The date of adoption of this amendment by the Board of Directors of
the Company is July 21, 2004.

 